 1                                                         Judge: The Honorable Judge John C. Coughenour
                                                           Date Noted for Motion: May 7, 2020
 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9
     INA PERCIVAL, an individual and resident of the
10   State of Washington,                            Cause No: 2:20-cv-01040-JCC

11                                            Plaintiff,
                                                   PLAINTIFF’S OPPOSITION TO DEFENDANT’S
12
                          v.                       SECOND FRCP 12 (b) 6 MOTION TO DISMISS
13                                                 FOR FAILURE TO STATE A CLAIM AND FOR
     LAINA POON, an individual and resident of the FAILING TO COMPLY WITH THE COURT’S
14   State of Washington,                          ORDER
15
                                           Defendant.
16   TO: United States District Court Western District of Washington Court Clerk
     TO: Noah Davis, Attorney for Defendant
17

18            PLAINTIFF’S RESPONSE TO DEFENDANT’S SECOND MOTION TO DISMISS
                  AND FAILURE TO COMPLY WITH THE COURT’S COURT ORDER
19

20          COMES NOW the Plaintiff, Ina Percival (“Plaintiff”), by and through her attorney of record,

21   Edward C. Chung and the law firm of CHUNG, MALHAS & MANTEL, PLLC., and hereby respectfully files
22
     with the U.S. District Court Clerk and serves upon Defendant’s counsel of record, Plaintiff’s Opposition
23
     to Defendant’s Second FRCP 12 (b) 6 Motion to Dismiss for Failure to State a Claim and for Failure to
24
25
     Comply With the Court’s Order. Defendant, Lana Poon. While Defendant has correctly points out that

26   this Court dismissed Plaintiff’s federal and state claims; the Honorable Judge Coughenour March 15, 2021
27
     Court Order [ECF 17] provided Plaintiff leave to amend the dismissal of her state and federal claims
28

                                                                               CHUNG, MALHAS & MANTEL, PLLC
     PLAINTIFF’S OPPOSITION TO DEFENDANT’S SECOND FRCP 12
                                                                                      1037 NE 65th Street, Suite 80171
     (B) 6 MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM
                                                                                         Seattle, Washington 98115
     AND FOR FAILING TO COMPLY WITH THE COURT’S ORDER
                                                                            Phone: (206) 264-8999 ♦ Facsimile (206) 264-9098
     PAGE 1 OF 6
 1   “without prejudice”. Following this Court’s March 15, 2021 Court Order, Plaintiff timely filed her
 2
     Amended Complaint on March 29, 2021 [ECF# 18] and specifically amended the factual averments
 3
     contained in her July 2, 2020 Complaint [Dck#1] to conform with the “deficiencies identified” in the
 4
     Court’s March 15, 2021 Court Order. The language of the March 15, 2021 Court Order reads:
 5

 6                          For the foregoing reasons, the Court GRANTS Ms. Poon’s
                            motion to dismiss and DISMISSES Ms. Percival’s
 7                          complaint without prejudice. Ms. Percival may amend her
                            complaint to address the deficiencies identified above
 8
                            within fourteen days of the date of this order
 9
                    See, the Honorable Judge Coughenour March 15, 2021 Court Order
10                  [ECF 17]; emphasis added.
11

12          While this Court dismissed Plaintiff’s state claims of: (1) Civil Assault; (2) False Imprisonment;

13   (3) Intrusion Upon Seclusion; and (4) Defamation on the premise these state claims “do not arise out of
14
     the same nucleus of operative facts as Plaintiff’s claim that Defendant violated the Electronic
15
     Communications Privacy Act (“ECPA”) of 1986, 18 USC §2520, et. seq.” the Court did not dismiss me
16
     these claims without prejudice. Pursuant to FRCP 41 (2), unless a court order provides otherwise, “a
17

18   dismissal under this paragraph (2) is without prejudice.” See, FRCP 41 (2); emphasis added. Here, the

19   Court did not dismiss Plaintiff’s claims with prejudice, to the contrary, it specifically provided that
20
     dismissal was made without prejudice.
21
            In consideration of the foregoing, Plaintiff amended her Complaint to address, wherein it was not
22
     provided before in Plaintiff’s initial Complaint, how Plaintiff’s civil assault; false imprisonment; intrusion
23

24   upon seclusion, and defamation relate in time and factual context to Plaintiff’s ECPA claim. As indicated
25   in Defendant’s Second Motion to Dismiss for Failure to State a Claim, her motion is a facial attack on the
26
     underlying claims contained in Plaintiff’s Amended Complaint. Defendant states, “ Ms. Poon accepts
27
28

                                                                               CHUNG, MALHAS & MANTEL, PLLC
     PLAINTIFF’S OPPOSITION TO DEFENDANT’S SECOND FRCP 12
                                                                                      1037 NE 65th Street, Suite 80171
     (B) 6 MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM
                                                                                         Seattle, Washington 98115
     AND FOR FAILING TO COMPLY WITH THE COURT’S ORDER
                                                                            Phone: (206) 264-8999 ♦ Facsimile (206) 264-9098
     PAGE 2 OF 6
 1   sufficiently plead facts as “true”. See, Page 2, Line 9 of Defendant’s Second FRCP 12 (b) 6 Motion to
 2
     Dismiss for Failure to State a Claim and for Failure to Comply With the Court’s Order[ ECF # 19]. As
 3
     this Court points out in its March 15, 2021 Court Order, this is significant in light of the fact that all
 4
     averments by Plaintiff must be accepted by this Court to be true. See, Ashcroft v. Iqbal, 129 S. Ct. 1937,
 5

 6   1949 (2009); emphasis added. Ergo, Plaintiff’s Amended Complaint specifically alleges how her state

 7   claims, both in context of time and facts related to her federal ECPA claim. While Plaintiff acknowledges
 8
     her July 2, 2020 Complaint [Dck#1] may not have addressed how the audio recording related to her state
 9
     claims, Plaintiff has now amended her Complaint to satisfy the “identified deficiencies” that the Court
10
     addressed in its March 15, 2021 Court Order. Again, under Federal Rule of Civil Procedure 8(a)(2), a
11

12   pleading must contain a “short and plain statement of the claim showing that the pleader is entitled to

13   relief.” The pleading standard FRCP 8 announces does not require “detailed factual allegations,” See,
14
     Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009); emphasis added. “To survive a motion to dismiss, a
15
     complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is
16
     plausible on its face.’” Iqbal, 129 S. Ct. at 1949. In reviewing a Defendant’s motion, this Court must
17

18   accept all factual allegations in the complaint as true and draws all reasonable inferences from those facts

19   in favor of the plaintiff. See, Al-Kidd v. Ashcroft, 580 F.3d 949, 956 (9th Cir. 2009). Although Rule
20
     12(b)(6) does not require courts to assess the probability that a plaintiff will eventually prevail, the
21
     allegations made in the complaint must cross “the line between possibility and plausibility of entitlement
22
     to relief.” Iqbal, 129 S. Ct. at 1949.
23

24           As evidenced in Plaintiff’s Amended Complaint, she alleges very detailed and specified facts in
25   support of all her claims. At this initial stage, Plaintiff need not try the case on the pleadings. While
26
     Defendant appears to take the position that Plaintiff is required to prove her case at this juncture, not case
27
28

                                                                               CHUNG, MALHAS & MANTEL, PLLC
     PLAINTIFF’S OPPOSITION TO DEFENDANT’S SECOND FRCP 12
                                                                                      1037 NE 65th Street, Suite 80171
     (B) 6 MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM
                                                                                         Seattle, Washington 98115
     AND FOR FAILING TO COMPLY WITH THE COURT’S ORDER
                                                                            Phone: (206) 264-8999 ♦ Facsimile (206) 264-9098
     PAGE 3 OF 6
 1   law recognizes such argument or imposes such burden on the Plaintiff at such an early state of the
 2
     proceedings. As stated before. much of Defendants’ arguments related to factual averments go to matters
 3
     that are outside the initial pleadings and warrant discovery. The claims alleged by Plaintiff are factually
 4
     plausible and wherein if this Court accepts as true and draws all reasonable inferences from those facts in
 5

 6   favor of the plaintiff, then Defendant’s Motion for Summary Judgment must be dismissed. The proof is

 7   in the pudding so to speak and if Defendant believes that Plaintiff is unable to establish her prima facie
 8
     case after discovery, then she may move forward with filing a Motion for Summary Judgment. At this
 9
     juncture however, Defendant has not filed an Answer and Affirmative Defense nor engaged in any
10
     discovery.
11

12          In consideration Defendants reliance on extrinsic facts, pursuant to FRCP 12(d), a Rule 12(b)(6)

13   motion to dismiss may be converted into a Rule 56 motion for summary judgment if matters beyond the
14
     pleadings are presented to and considered by the court. See, Exxon Corp. v. Md. Cas. Co., 599 F.2d 659,
15
     661 (5th Cir. 1979). As this Court may be aware, prior to conversion from FRCP 12 (b) 6 to FRCP 56, all
16
     parties must be given notice and a reasonable opportunity to present all material pertinent to the motion.
17

18   See, Smith 's Estate v. Tarrant Cnty. Hosp. Dist., 691 F.2d 207, 208 (5th Cir. 1982). In the case at bar,

19   Defendant has not filed an answer or asserted any affirmative, nor have FRCP 26 initial disclosures taken
20
     place wherein a motion for summary judgment is judicially ripe for consideration. That aside, Defendant’s
21
     makes a number of concessions in her motion to dismiss that are detrimental to Defendant’s motion for
22
     dismissal.
23

24                                             IV. CONCLUSION
25          Based on the foregoing, Plaintiff respectfully asks that this Court deny Defendant’s second motion
26
     to dismiss pursuant to FRCP 12 (b) 6 and for this Court to judge this matter on the merits.
27
28

                                                                             CHUNG, MALHAS & MANTEL, PLLC
     PLAINTIFF’S OPPOSITION TO DEFENDANT’S SECOND FRCP 12
                                                                                    1037 NE 65th Street, Suite 80171
     (B) 6 MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM
                                                                                       Seattle, Washington 98115
     AND FOR FAILING TO COMPLY WITH THE COURT’S ORDER
                                                                          Phone: (206) 264-8999 ♦ Facsimile (206) 264-9098
     PAGE 4 OF 6
 1                  Respectfully submitted this 3rd day of May , 2021.
 2

 3                                                 CHUNG, MALHAS & MANTEL, PLLC.

 4
                                                   /s/ Edward C. Chung                  .
 5
                                                   Edward C. Chung, WSBA # 34292
 6                                                 Attorney for Plaintiff, Ina Percival

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
25
26
27
28

                                                                            CHUNG, MALHAS & MANTEL, PLLC
     PLAINTIFF’S OPPOSITION TO DEFENDANT’S SECOND FRCP 12
                                                                                   1037 NE 65th Street, Suite 80171
     (B) 6 MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM
                                                                                      Seattle, Washington 98115
     AND FOR FAILING TO COMPLY WITH THE COURT’S ORDER
                                                                         Phone: (206) 264-8999 ♦ Facsimile (206) 264-9098
     PAGE 5 OF 6
 1                                     V. DECLARATION OF SERVICE
 2
     I, Edward C. Chung, counsel of record for the Plaintiff, declare under penalty of perjury under the laws
 3   of the State of Washington that I caused copies of Complaint to be served using the United State District
     Court Electronic Case Filing (“ECF”) System which shall provide automatically provide electronic
 4   notice to to Defendant’s following counsel of record:
 5
                              Noah Davis                                Legal Messenger
 6                          In Pacta PLLC                               Hand Delivered
                      33530 1st Way S. Suite 102                        USDC ECF Filing System
 7                  Federal Way, Washington 98003                       Facsimile
                            nd@inpacta.com                              First Class Mail
 8

 9

10                        Respectfully submitted this 3rd day of May , 2021.
11

12                                                 /s/ Edward C. Chung                  .
                                                   Edward C. Chung, WSBA # 34292
13                                                 Attorney for Plaintiff, Ina Percival
14

15

16

17

18

19

20

21

22

23

24
25
26
27
28

                                                                             CHUNG, MALHAS & MANTEL, PLLC
     PLAINTIFF’S OPPOSITION TO DEFENDANT’S SECOND FRCP 12
                                                                                    1037 NE 65th Street, Suite 80171
     (B) 6 MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM
                                                                                       Seattle, Washington 98115
     AND FOR FAILING TO COMPLY WITH THE COURT’S ORDER
                                                                          Phone: (206) 264-8999 ♦ Facsimile (206) 264-9098
     PAGE 6 OF 6
